         Case 1:20-cr-00306-NGG Document 35 Filed 08/18/20 Page 1 of 1 PageID #: 100



AO 442 (Rev. 11 /I l) Arrest Warrant



                                           UNITED STATES DISTRICT COURT
                                                                     forthe
                                                          Eastern District of New York


                      United States of America
                                  v.                                     )
            CHRISTOPHER CHIERCHIO, ET AL.                                )        Case No.
                                                                         )
                                                                         )
                                                                         )
                                                                         )
                                                                                   CR                20                3         06
                               Defendant                                                                           OARAUFIS, J.

                                                         ARREST WARRANT
                                                                                                                         LEVY,MJ.
To:       Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name o_fperson to be arrested)        Jason Kurland, also known as "Jay"
who is accused of an offense or violation based on the following document filed with the court:

ref   Indictment           □    Superseding Indictment        □   Infom1ation        □   Superseding Information             □   Complaint
□     Probation Violation Petition             0 Supervised Release Violation Petition          □   Violation Notice 'O Order of the Court

This offense is briefly described as follows:
    Wire Fraud, Money Laundering, Conspiracy to Commit Wire Fraud and Money Laundering, and Honest Services Wire
    Fraud




Date:     08/13/2020
        --------
                                                                                                 s/Ann Shields
                                                                                                                     :~--
                                                                                                 Issuing ojjiceri~signature

City and state:          Central Islip, New York                                                                       - - ~ 'U_.S.D.J
                                                                                                    Printed name and title


                                                                    Return

          This warrant was received on (date)         7- (3-    Z ..:>       , and the person was arrested on (date)         '6' , ( S"'- Z u
at (city and state)     pI 'X I+ d(J Iv"(
                                           I
